SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1131
CAF 12-00142
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF THOMAS E. WHITE,
PETITIONER-RESPONDENT,

                      V                                            ORDER

KIM A. MACRAE, RESPONDENT-APPELLANT.


KELLY M. CORBETT, FAYETTEVILLE, FOR RESPONDENT-APPELLANT.

FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the   Family Court, Onondaga County (Thomas
Benedetto, R.), entered December   15, 2011 in a proceeding pursuant to
Family Court Act article 8. The    order directed respondent to, inter
alia, stay away from the home of   petitioner until December 15, 2012.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 9, 2012                      Frances E. Cafarell
                                                  Clerk of the Court